 MISSILE & ELECTRONIC DIST LODGE 508Missile&Electronic DistrictLodge No.508, Interna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO and its Local Lodge No. 2228(LockheedMissiles and Space Company)andLeroyA. Katen. Case 20-CB-2270April 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn December 14, 1970, Trial Examiner James T.Barker issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions,' and the entirerecord in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Missile & Electronic District Lodge No. 508,International Association of Machinists and AerospaceWorkers, AFL-CIO, and its Local Lodge No. 2228,their officers, agents, and representatives, shall take theaction set forth in the Trial Examiner's recommendedOrder.'We have noted the attachment to the exceptions, the alleged weeklyreport of Grand Lodge Representative Foote, offered in support of Respon-dent's contention that Leroy Katen appeared at Respondent's offices on July2, 1970, to tender his dues, or, in other words, after the Respondent hadrequested the Company to terminate Katen's employmentWe find theweekly report, even if considered admissible at this stage of the proceedings,to be inconclusive on this point and are satisfied there is substantial evidencesupporting the Trial Examiner's findings that Katen's visit to the union officeand his tender of dues occurred on July 1, 1970190 NLRB No. 2261TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T BARKER, Trial Examiner: This matter was heardat San Jose, California, on October 6, 1970, pursuant to acharge filed on July 6, 1970, by Leroy Katen, an individual.'A first amended charge was filed on July 13, and a secondamended charge filed on August 21 by Leroy Katen. OnAugust 31, the Regional Director of the National Labor Re-lations Board for Region 20 issued a complaint and notice ofhearing alleging violations of Section 8(b)(2) and (1)(A) of theNational Labor Relations Act, as amended, hereinafter calledthe Act. The parties timely filed briefs with me on November13.Upon consideration of the briefs and upon the record inthis case, and my observation of the witnesses, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYAt all times material herein Lockheed Missiles and SpaceCompany, hereinafter called Lockheed or the Company, hasbeen a California corporation engaged in the manufacture ofaircraft and missile systems with offices and manufacturingfacilities located in Sunnyvale, California.During the 12-month period immediately preceding theissuance of the complaint herein, Lockheed, in the course andconduct of its business operations, purchased and receivedsupplies valued in excess of $50,000 which supplies wereshipped to it directly from points located outside the State ofCalifornia. During thesameperiod of time, Lockheed, in thecourse and conduct of its business operations, shipped goodsand products valued in excess of $50,000 to points locatedoutside the State of California.Upon the admitted facts, I find that at all times materialherein Lockheed has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.11THE LABORORGANIZATION INVOLVEDMissile & Electronic District Lodge No. 508, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, and its Local Lodge No. 2228, hereinafter referred toeither as the Union or the Respondent, concedes that it is alabor organization within the meaning of Section 2(5) of theAct, and I so find.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThe General Counsel contends that the Respondent vi-olated Section 8(b)(1)(A) and (2) by causing Lockheed toterminate Leroy Katen for reasons other than Katen's failureto pay periodic dues uniformly required as a condition ofacquiring and retaining membership in the Union. A thresh-old issue is raised as to whether the Union's demand servedupon Lockheed preceded or followed Katen's tender of duesA further and principal issue implicit in the General Coun-sel's contention is whether, in light of the Board's decision inGeneral Motors Corporation,134 NLRB 1107, a labor organi-zation violates Section 8(b)(1)(A) and (2) by demanding thetermination of an employee who, prior to the demand, hastendered all dues and fees uniformly required under a con-tractual union-security arrangement'Unless specified otherwise all dates refer to the calendaryear1970 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn substance, the Respondent contends that Katen's tenderof dues followed the Union's demand. Further, the Respond-ent asserts that, in any event, its actions in demanding Ka-ten's termination were lawful in that Katen's tender of dueswas made subsequent to his automatic expulsion from mem-bership for nonpayment of periodic dues uniformly requiredand came at a time subsequent to the expiration of the timeallowed for the payment of said dues.B. Pertinent Facts1.Background factsa.Katen's work and union membershipLeroy Katen has been employed by Lockheed for approxi-mately 9-1/2 years. He has served as a test technician forapproximately 2 years. At the time of the hearing, he hadbeen reinstated to his position of employment with Lockheedas a test technician. At all times pertinent herein the Unionand Lockheed were parties to a collective-bargaining agree-ment containing a maintenance of membership clause. Theagreement in effect at times pertinent herein contained provi-sions for voluntary dues checkoff, but unit employees who didnot sign such an authorization were permitted to pay theirdues directly to the Union. Katen paid his dues directly bycheck or cash.During two separate periods of employment by Lockheed,Katen had been a member of the Union. His initial period ofmembership dated from September 6, 1966, and terminatedon March 23, 1967. Thereafter, Katen entereda salariedposition and was not required under the collective-bargainingagreement to retain his membership in the Union. However,on July 11, 1968, Katen was again reinstated into the Unionand remained a member of the Respondent until June 30,1970, when the events pertinent to this matter transpired.The evidence establishes and the parties concede that Ka-ten'smembership dues were paid through March 1970.There is no evidence that on any occasion previous to June30 Katen had permitted his membership to lapse. In calendaryear 1969, however, on March 20, he paid his dues for the3-month period February, March and April. On this occasionhe was delinquent in his payment of February dues and latein his payment of March dues.b.Duesdelinquency proceduresUnder Respondent's organizational arrangement, DistrictLodge 508 acts as the dues collection agency for all locallodges within its jurisdiction. As president and directing busi-ness representative of District Lodge 508, Kenneth Benda hasdirect responsibility for enforcing the collective-bargainingagreement between the Respondent and Lockheed. He is as-sisted in this respect by Oscar Easton, secretary-treasurer ofRespondent, three business representatives elected by themembership at large, and a clerical staff of five.Respondent's monthly dues are $7.10, payable on the firstday of each month. Delinquency but not expulsion resultsfrom the failure of an individual to timely pay monthly dues.However, article I, section 15 of the constitution of the Inter-national Association of Machinists and Aerospace Workersprovides as follows:Delinquency for 3 months in the payment of dues orspecial levies, or delinquency arising from application ofSec. 4, Art. C, shall automatically cancel membershipand all rights, privileges and benefits incident thereto.The period of good-standing membership of memberswhose membership has been cancelled for delinquencyor other cause shall date from their last reinstatement,as shown by the G.L. records, and their rights, privilegesand benefits under the provisions of this Constitutionshall attach and date from their last reinstatement, asthough they had never before held membership in theI.A.M.Oscar Easton, secretary-treasurer of Respondent, testifiedcredibly that under section 15 of article I of the constitutionthe membership of an individual whose dues remain unpaidat midnight on the final day of the third month automaticallylapses. Easton credibly testified that in order to obviate lapsedmemberships, his office, on or about the fifteenth day of thethird month of dues delinquency, initiates a form letter ofdelinquency which is sent to each member of the Unionwhose membership is in jeopardy by reason of non-paymentof dues. As part of the same procedure, a confirming notifica-tion is also sent by the Union to the employing company. Thislatter notice informs the employer of the dues status of theemployee.Article I, section 16 of the Union's constitution provides asfollows:Any person whose membership has been cancelledmay be reinstated to membership, but the application forreinstatement must be made to the [local lodge] underwhose jurisdiction the applicant is working, and theregular reinstatement fee of such [local lodge] must bepaid.If the application for reinstatement is filed in the [locallodge] wherein the applicant's original membership wascancelled and the application is approved, said [locallodge] shall immediately issue a due book containing areinstatement stamp properly cancelled, which transac-tion shall be entered on the monthly report of said [locallodge]in the same manner as initiations are entered.c.The Union's June 17 reminderOn June 17, in furtherance of routine policy, Easton causedto be mailed to Katen a letter of reminder concerning thestatus of his membership dues. The letter quoted from theconstitution of the Union as follows:Delinquency for 3 months in the payment of dues orspecial levies shall automatically cancel membership andall rights, privileges and benefits incident thereto.The letter also called the attention of Katen to the fact thatthe records of the Respondent revealed that his dues wouldbecome 3 months delinquent on the last day of the month andthat his membership would "lapse into bad standing" unlessKaten paid his dues before that date. The letter, in substance,recounted that membership in the Union was necessary as acondition of employment in the Lockheed plant and detailedthe methods by which Katen could accomplish the paymentof dues. The letter also contained the following paragraphwhich was set out in boldfaced type.THIS WILL BE THE ONLY NOTICE YOU WILLRECEIVE SO WE URGE YOUR IMMEDIATE AT-TENTION TO THIS MATTER AS I WILL BE RE-QUIRED TO NOTIFY THE SENIOR BUSINESSREPRESENTATIVE FOR NOTIFICATION TOTHE COMPANY ON THE FIRST DAY OF THEMONTH AFTER YOUR MEMBERSHIP LAPSES.The letter bore the signature of Oscar Easton.Additionally, on June 17, Easton dispatched to the Com-pany a letter containing the names of 17 employees includingthe name of Leroy Katen. In pertinent part the letter con-tained the following paragraph:The following member-employees will be three (3)months delinquent on June 30, 1970, and are in jeopardyof lapsing their membership for non-payment of dues ifpayment has not been received by June 30, 1970. Theywere sent delinquent notices on June 17, 1970. MISSILE & ELECTRONIC DIST. LODGE 508d.The interoffice followupOn June 24,according to normal established routine, Eas-ton initiated an interoffice memorandum to Benda listingKatenand five otherindividualswho hadnot responded tothe Union's delinquency notice mailed tothem on June 17.The memorandumrecited the fact thatthe membership of thelisted individuals would lapse for nonpayment of dues onJune 30.Benda's "immediate attention"to the matter wasinvited.Thereafter,on the morning ofJuly 1, EastoninformedBenda orallythatKaten'smembership had lapsed for non-payment of dues asof June 30.2.The allegedunlawful conducta.Katen's tender of duesOn June 25, LeroyKaten wrote a check in the amount of$28.40 to coverhis dues obligationfor the months of April,May, June, andJuly 1970.He then placed the check in anenvelopewith hisduespayment bookand, in turn,placed thesealed envelope on the mailboxoutside of his home. There-after,on June 25,prior to thetime Katenleft hisresidenceto report to his 4 p.m shift,Marie Katen, the wife of LeroyKaten,in extractingthe day'smail from the mailbox at theKaten residence,foundan envelope addressed to the Re-spondent.ThereuponMarie Katen gavethe envelope to herhusband Before leavingforwork that afternoon, LeroyKatenplacedthe envelope in his shirtpocket.Katendid notspecifically recall mailing the envelope con-taining hisJune 25 check.However,he testified,in substance,that it washis practice whenplacing material for mailing inhis pocket, to extract it from his pocketalongwith his I D.card as he approachedthe gate of the plant to gainentry. Itwas then his practice to deposit any mailthus extracted fromhis pocket in the mailbox nextto the entrygate to the plant.b.The events of July 1(1)Katencalls the UnionDuring theshift hours of Tuesday, June 30, Leroy Katenwas informedby his supervisor that the Company had re-ceiveda notice that Katen's dues had not been paid. Kateninformed the supervisorthat he had sent the check to theUnion the priorweek.The supervisoranswered thatperhaps"the check had beenslow getting through."Thereafter, beforenoon on July1,LeroyKaten called theoffice of the Union and spoke to Jean Gordy,a clerk in theSunnyvale districtoffice of the Union,and a subordinate ofOscarEaston.Katen inquired if MissGordy had received hisdues check. Gordy answeredthat she did not know but thatshe would consult the files. She did so and then informedKaten thatshe couldnot findthe check.Katen summarizedforMissGordyhis efforts to transmit his duespayment bymail.MissGordyinstructed him to speak with Easton. Sheinformed KatenthatEaston was not inthe office but that shewould leave a messagefor him to call Katen.Easton did soduring the early afternoonof July 1.1'The testimony of Leroy Katen and Jean Gordy establishesthefactofa telephone conversation between them and the general subject matter ofthe conversation The testimony of each was deficient in that it was conclu-sionary in natureMoreover,that of Jean Gordy,to a significant extent, waselicited through leading questionsHowever,the testimony of record issufficient to establish the substance of the conversation I conclude from thetestimony of Leroy Katen that during the conversation he alluded in somemanner to his efforts to pay his dues by check sent through the mail Howdetailed was his description of these efforts may not be gleaned from histestimony of record, and Jean Gordy did not refer to this facet of the63(2)Katenmeets with EastonOscar Easton returned Katen's telephone call during theearly afternoonof July1.Katen informed Easton that he hadsent his dues payment in to theUnion by checkand he askedEaston ifhis checkhad beenreceived.Easton requestedKaten towait while he spoke withthe officegirlsAfter doingso Easton informed Katenthat his check hadnot been re-ceivedKatenrespondedthathe had mailedthe check onJune 25 and that itshould havebeen received.Easton sug-gested that Katen come tothe office to speak with him furtherconcerning the matter.Katen wentto the office of the Unionat approximately2 p.m. on July 1.'Upon arriving at the office of the Union,Katen approachedthe windowin the reception area of the office andspoke toone ofthe office girls. He identified himselfand askedto speakwith Easton.The girlsummoned Easton.Katen commencedhis conversationwith Easton by identifying himself and bystating in summaryfashionthe purpose of his visit. Kateninformed Eastonthat he hadmailed hisdues checkand Eas-ton responded thatthe check had not arrived. Easton furtherstated that he had no recordof the checkhaving been re-ceived inthe officeKaten thenasked if he could pay hisunion dues "now".Easton statedthat thiswas unacceptablein that his membership had lapsed on June 30.Eastonfurtherstated, by way ofexplanation, that the books had been closedand that undertheUnion's rules it was notopen to hisdiscretionto, in effect, reopen the books and accept the backpayment of dues. In responsethereto,Katenasked if he couldpay afine or a reinstatementfee in additionto his dues.Easton answered thathe did not thinkthis was possible andthat it wascontrary to the rules of the Union. However,Easton suggestedthat together they speakwithKennethBenda, presidentof District 508.°After a brief delay,Kenneth Benda was summoned froma meetingwhich hewas attendingat the offices of the Union.In the interimbeforeBenda joined Katen and Easton,Eastonsuggested that it mightbe possible for Katen to write to thenational presidentof the Union and detailthe situation. Eas-ton stated that, in suchevent, the president wouldrule on thematter.Thereafter,according to the outlineof proceduresuggestedby Easton, if the president's recommendation wasfavorable to Katen, the delegate body of the Union wouldmeet and would pass upon the reinstatement issue.Moreover,Easton stated that, in anyevent, the Union would defer send-ing the normal terminationletter to the Companyuntil afterreceipt ofthe morning mail on the followingday, July 2.conversation in her testimonyFor reasons hereinafter delineated, I conclude upon the testimony ofLeroy Katen,Marie Katen, Barbara Peercy,and FatherPhilip Oliger thatthe events herein described as occurringon July 1 occurred on that day andnot on July2 as Respondent contends'The foregoingis predicated upon a composite of the testimonyof LeroyKaten and Oscar EastonThe foregoingis based principally upon the credited testimonyof LeroyKaten I have also considered the testimony of Oscar Easton and credit itto the extentthatit is compatible with that of Katen Easton's testimonyconcerningthisconversation was terse and abbreviated in form but it wasnot contraryto the salient aspects of Katen's testimony Upon an evaluationof the testimony of Katen and Easton concerning this conversation, I specifi-cally creditKaten to the effect that he offeredto pay botha penalty and/ora reinstatementfee I thus do not creditthe testimony of Easton to the effectthat Katen made no offer, during this conversation, to pay a reinstatementfee 64DECISIONSOF NATIONALLABOR RELATIONS BOARD(3)Katen and Benda conferIn due course, Benda joined Easton and Katen and thethree conversed in a hallway near Benda's office. In summon-ing Benda from the meeting in which Benda was engaged,Easton had requested Benda to speak with him concerningthe question of a lapse in membership due to the nontenderof dues.When Benda joined Easton and Katen in the hall-way, Easton identified Katen by name and noted that Katenwas the member who had lapsed his membership. In sub-stance, Easton noted that efforts had been initiated to effectu-ate Katen's termination from his employment and stated thatKaten wanted to know if there was anything to be done tostop his termination, Katen stated that he had mailed his duespayment check and Benda asked Easton if the check had beenreceived. Easton stated that it had not been received andobserved that the books had been closed at the end of June.Benda then informed Katen that under the rules of the Unionnothing could be done at this point in time. Thereupon,Katen asked what would happen as a consequence. Bendastated that action had been initiated to bring about Katen'stermination and that, consequently, the next step would be upto the Company. At this point, Katen asked if there was notsomething he could do to prevent this occurrence. In con-junction with this inquiry, Katen offered to pay his dues anda fine or a reinstatement fee. To underscore this intention,Katen withdrew his checkbook from his pocket and offeredto write a check. He further offered to show Benda andEaston the entry which he had made in his checkbook record-ing the June 25 check written in payment of his dues. ButKaten stated, in connection with this proffer, that he was notcertain whether the check had actually been mailed. He dis-closed to Benda and Katen the fact that his wife had foundthe envelope containing the check in the mailbox at theirresidence after he, Katen, had posted it. Thereupon Bendastated, in substance, that any effort to assist Katen wouldconstitute a deviation from the policies of the Union whichhe did not wish to unilaterally undertake. Consequently,Benda suggested a meeting of his staff to discuss the matter.'(4) Staff consideration of Katen's plightIn due course, after efforts to assemble the staff, Benda metwith Katen, Easton and with Frank McKee and Ralph Wil-cox, business representatives.When the group had assem-bled, Benda took the initiative in explaining to the two staffrepresentatives the events surrounding Katen's efforts to mailhis dues check, and the occurrences which casted doubt uponwhether the check had been misplaced or mailed. Benda alsoinformed the staff members that Katen had offered to pay hisdues or reinstatement fee, or to make whatever payment wasnecessary to prevent his termination. Benda stated that effortsto effectuate Katen's termination had been initiated but thathe had 9 years' seniority and requested the reaction of thestaff members. McKee and Wilcox, the staff representatives,both stated that they knew of no provision under the Union'sprocedures which would permit the payment of dues after thelast day of the month in which membership would lapse.Katen interjected with the observation that the check hadbeen lost or that its whereabouts was uncertain. However, hewas informed that there was nothing that could be done aboutit.The meeting terminated with a manifestation of unanimityamong the union representatives, including Benda and Eas-ton, that under the Union's rules and procedures there wasno recourse open to them. However, Benda gave Katen his'Kenneth Benda testified that he was motivated in calling the staff meet-ing by the fact that Katen "seemed to be sincere in saying he had mailedhis check to us."personal assurances that if the check should come in laterpostmarked in the month of June, he would, on Katen'sbehalf, appear before the delegate body and request restora-tion of Katen's seniority. Further, Benda informed Katenthat he would also request the Company to-reinstate him.'(5)Marie Katen seeks legal adviceAt approximately 4:15 p.m., on July 1, Marie Katen con-tacted Father Philip Oliger at the University of Santa Clara.She informed Father Oliger that her husband had tenderedhis dues to the Union and that the Union had refused toaccept them. She also told Father Oliger that as a conse-quence her husband was in jeopardy of being terminated fromhis employment. Father Oliger stated that he would obtainthe services of an attorney with competence in the laborrelations field. He then made the necessary arrangements foran appointment and called Mrs. Katen, instructing her tocontact the office of the attorney.'(6) The involvement of Barbara PeercyOn the morning of July 1, Marie Katen had informed herneighbor, Barbara Peercy, of her concern, and that of herhusband, over whether an envelope containing her husband'sdues had been mailed. Thereafter, at approximately 1:30p.m., on July 1, as Barbara Peercy was entering the front doorof the Katen residence, she met Leroy Katen leaving thehouse. Peercy asked Marie Katen what was wrong and whyLeroy Katen was leaving in such "a big rush". Marie Katenstated that her husband had to "get down to the Union tostraighten out a mess."Thereafter, at approximately 4:30 p.m., on the afternoon ofJuly 1, Peercy called the Katen residence and was informedby Marie Katen that her husband had offered to pay his duesand that the offer had been refused.On the afternoon of July 2, Barbara Peercy spoke withLeroy Katen and inquired how he had fared with the Union.Katen stated that he had offered to pay his dues and that theUnion had refused to accept them.'All of the foregoing is based upon a composite of the testimony of LeroyKaten, Kenneth Benda, and Oscar Easton. While the testimony of Benda isthemost descriptive of the events which transpired both preceding andduring the meeting with his staff members, I am unable to credit Benda'stestimony to the effect that it was not until the actual meeting with the twostaff representatives that Katen offered to pay his dues, a fine, or a reinstate-ment fee. Katen's testimony is convincingly to the contrary and gains sup-port from the testimony of Easton. Further, based upon Katen's testimony,and an analysis of the events which transpired at the meeting with the twostaff representatives as described by Benda himself, I am convinced, con-trary to the testimony of Benda, that there was a discussion between Benda,Easton, and Katen prior to the meeting with the staff representatives, con-cerning the possibility of waiving the normal intraunion procedures if it werefound that the dues payment check had, in fact, been timely mailed. Accord-ingly, contrary to the inferences to be drawn from Benda's testimony, I donot find that the sole purpose of the meeting with the staff representativeswas to determine whether or not deviations could be made from the normalunion procedures of demanding termination of employee-members who hadpermitted their dues to lapse.'The foregoing is established by the testimony of Father Philip Oligerand Marie Karen, which I credit.'The foregoing is based on the testimony of Barbara Peercy as supportedin essential aspects by that of Leroy Katen and Marie Katen. MISSILE & ELECTRONIC DIST LODGE 508c.The eventsof July 2(1) The Union demands Katen's terminationOn July 2, a letter bearing the signature of Kenneth Benda,was received by the Company. The letter,which bore a July2 date, was timestamped revealing its receipt in the LaborRelations Department of the Company at 10.30 a.m. In ac-cordance with normal practice,the letter had been hand-delivered from the office of Benda to the Labor RelationsOffice of the Company, located some three miles away. Theletter,which was addressed to Richard T. Davis, Manager ofLabor Relations,read as follows:This is to inform you that the following employee hasbecome more than three(3)months delinquent in thepayment of his Union membership dues, and has there-fore not maintained his Union membership in goodstanding as required by the Constitution and By-Laws ofthe I.A.M & A.W. :L. A Katen Employee#642753Therefore,in accordance with Article I, Section 7, of theUnion-Company Agreement,the Union finds it neces-sary to request the Company to terminate the employ-ment of the above named employee.The foregoing letter was initiated by Kenneth Benda as aconsequence of a separate letter from Oscar Easton whichBenda found on his desk on the morning of July 2 when hearrived at his office.The letter from Easton, in substance,notified Benda of the membership lapse of Leroy Katen as aresult of Katen's failure to pay his dues on or before June 30.The letter contained the following:Your immediate attention is requested as this member issubject to termination under the Maintenance of Mem-bership clause of the Union-Company Agreement. Thisshall serve notice of his non-membership.Upon reading the letter from Easton,Benda handed it tohis secretary with instructions to prepare a letter to the Com-pany requesting Katen's termination for dues delinquency.'(2)Mane Katen calls EastonAt approximately midday on July 2, Marie Katen placeda telephone call to the office of Oscar Easton. She spoke witha secretary in Easton's office. Marie Katen inquired if herhusband's dues check had been received. The secretary ex-cused herself and upon returning to the telephone informedMrs. Katen that the check had not arrived Marie Katen lefta message with the secretary for Easton to contact her. Eas-ton did so later in the afternoon.10 Upon speaking with Eas-ton,Marie Katen inquired why he had not accepted herhusband's "money" the day before. Easton answered that hecould not accept it because the books had been closed at theend of the month. Easton stated that for him to have done sowould have been against the Union's rules and would havejeopardized his own job with the Union. Easton informedMrs. Katen that the matter had been discussed with thepresident of the Union and with other union officials and thatall had agreed that it was against the Union's rules to acceptthe money Marie Katen insisted that the offer of money hadbeen made on the first of the month and insisted that themoney should have been accepted because "the Union wasthere to help the people". Easton responded that when Katen°Benda testified that his secretary routinely prepares this type of letterfrom a form letter and that the Katen letter was merely an adaptation of theform letter'°Marie Katen testified that at approximately 2 30 she was at her bankfor the purpose of stopping payment on the check She testified that Eastoncalled before she went to the bank65had proffered the money the day before, the books alreadyhad been closed and had been closed since the prior day."(3)Marie Katen contacts NLRBAfter speaking to Easton's secretary, but prior to Easton'sreturn call,Marie Katen contacted a San Jose attorney towhom she had been referred by Father Oliger. The attorneyadvised her to call the National Labor Relations Board.Consequently Marie Katen dialed the telephone number ofthe San Francisco Regional Office of the Board Leroy Katentook the telephone and requested to speak to the AssistantRegional Director She was out to lunch but subsequentlyreturned Katen's telephone call. Thereafter, during the after-noon of July 2, Shirley Bingham of the Regional Office con-tacted John Foote, Grand Lodge Representative of the Un-ion, at the Sunnyvale offices of District 508. This conversationby telephone transpired at approximately 4 p.m. Shirley Bing-ham discussed with Foote the policy and procedures of theUnion in effecting termination of members at Lockheed fornon-payment of dues. Foote outlined the policy and the con-versation ended.(4)Marie Katen calls the CompanyMarie Katen testified that at approximately 4.45 p.m, onthe afternoon of July 2, pursuant to a suggestion of her attor-ney, she placed a telephone call to the offices of the Companyin anendeavor to obtain the name of the appropriate officialof the Company to whom her attorney could direct a letterconcerning the impending termination of Leroy Katen Thesecretary to whom Mrs. Katen spoke transferred her call toan individual whom Mane Katen believed to be John Foote,Grand Lodge Representative of the Union. She spoke withthis individual and was referred by him to another personwho was a representative of the Company After speakingwith this latter person, she spoke to Joseph Risser.12(5)Respondent confirms discharge demandIn the meantime, on the afternoon of July 2, KennethBenda spoke with Joseph Risser, Labor Relations Adminis-trator for the Company. The conversation transpired on thepremises of the Company. With the Union's July 2 letter inhand, Risser approached Benda and said, "I have your letterhere on the Katen matter, is this for real?" Benda answeredin the affirmative. In substance, Benda informed Risser thatKaten had originally stated that he had mailed his dues butthat later Katen's wife had indicated to Katen that the en-velope containing the dues payment had not been mailed." The foregoing is based upon a consideration of the testimony of MarieKaten and that of Oscar Easton I credit the testimony of Easton only tothe extent that it is consistent with the foregoing findings" The foregoing is based on the testimony of Marie Katen I concludefrom the testimony of Mrs Katen that she did, in fact, place a telephone callto the company offices on the afternoon of July 2 However, upon a consid-eration of the testimony of John Foote denying that he engaged in anyconversation with Marie Katen in the circumstances detailed by Mrs Katenin her testimony, I find that Mrs Katen was mistaken in her belief that shewas speaking to John Foote on this occasion The evidence of record con-vincingly establishes that during the 2 day period of July 1 and 2, MarieKaten was busily engaged in endeavoring to save her husband's job More-over, the telephone call to the company offices came in close time proximityto the conversation which Marie Katen had on the afternoon of July 2 withthe Assistant Regional Director of the Board I am convinced that as a resultof the emotional impact of the series of conversations and endeavors whichMrs Katen undertook on the afternoon of July 2 to ward off her husband'simpending termination, she became confused concerning the identity of theindividuals with whom she spoke at the company office on the afternoon ofJuly 2 Consequently, I am further convinced that she spoke to an individualother than John Foote when she called the Company 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenda informed Risser that, in any event, the dues paymenthad not been received by the Union and that the Union wastherefore requesting Katen's termination.(6) The terminationOn Monday, July 6, the Company terminated LeroyKaten. Company offices were closed on July 3, 4, and 5 inobservance of the July 4 weekend.Conclusionsa.The chronology of eventsInitially, I conclude and find that the meeting betweenEaston, Benda, and Leroy Katen at the office of the Uniontranspired on July 1 and not on July 2, as both Easton andBenda testified, and as Respondent contends. I make thefinding based upon a careful consideration of the testimonyof Leroy and Marie Katen, Father Philip Oliger, and BarbaraPeercy, as well as upon a consideration of the countervailingtestimony of Oscar Easton, Kenneth Benda, Jean Gordy, andJohn Foote.The testimony of record establishes an exchange of confi-dences between Marie Katen and her neighbor, BarbaraPeercy, of a variety and content sufficient to establish theoccurrence of events giving rise to apprehension on the partof Marie Katen over the continued security of her husband'sjob. The disclosures which Marie Katen made to BarbaraPeercy as the series of events unfolded were of a nature un-likely to be fabricated in advance by Mrs. Katen who, so therecord suggests, was unfamiliar with the legal niceties of thedemand and union-security discharge procedures. The inde-pendent events to which both Marie Katen and BarbaraPeercy related the chronology of the disclosures of MarieKaten to Barbara Peercy give credence to the time sequencewhich they individually outlined in their testimony. More-over, as I view the record, it is definitively established thatMarie Katen contacted Father Oliger on the late afternoonof July 1. The substance of her conversation with him wassuch as to render most likely the prior occurrence of theEaston-Benda-Katen conference. The conference did not takeplace on June 30. Mainfestly it occurred on the afternoon ofJuly 1.Other evidence reinforces this conviction. It is apparentthat the efforts which Marie Katen undertook on July 2,starting at midday to save her husband from termination,were predicated upon information earlier communicated toher husband by officials of the Union. Thus, her mid-morningtelephone call to the Union to learn if the dues check had beenreceived, her deferral of actual contact with an attorney untilafter receipt of a negative answer concerning receipt of thedues check, her call to the National Labor Relations Board,and the reference in her telephone conversation with OscarEaston on the early afternoon of July 2 to Easton's refusal theday previous to accept Leroy Katen's dues proffer, allstrongly support the conclusion that the meeting betweenLeroy Katen, Oscar Easton, and Kenneth Benda whereinKaten tendered his dues and initiation fee transpired on July1and not on July 2.I am reinforced in my finding that the meeting betweenEaston, Benda, and Katen transpired on July 1 by the failureof the Union to document by journal entry the testimony ofJohn Foote which placed him at the union hall on July 2 ina vantage point from which he observed the gathering for themeeting in question. Foote's crowded schedule renders falli-ble his reliance upon mere memory for recall of an eventwhich, when first observed, was without signal significance.Moreover, this same demand upon his time lessens the likeli-hood that the pendency of his vacationwas a reliable nexusto which he could relate his presence at the union hall on July2.No witness called by the Respondent could tie thechronology of events convincingly to an independent occur-rence.The testimony of Jean Gordy has been consideredwhich suggests that Leroy Katen's initial contact with theUnion was subsequent to the preparation of the July 2 letterto the Company demanding Katen's termination. However,upon the total context of this record, it is entirely plausiblethat Gordy was incorrect and that her recollection related tothe July 2 telephone call of Mrs. Katen and not to the July1contact by Leroy Katen.I find, as a consequence of the foregoing, that the meetingbetween Easton, Benda, and Leroy Katen occurred on theafternoon of July 1. I find that the reference made by Bendaat that meeting to the fact that implementing actions hadalready been taken with respect to Katen's termination, wasbased upon and related to the informal conversation whichBenda had already had with Easton on the morning of July1, concerning Katen's lapsed membership. I further find that,in fact, no written intraunion communication between Eastonand Benda had been formulated at the time of the meetingand that no written demand had been served upon the Com-pany when Easton, Benda, and Katen met.b.The meritsWith respect to the merits of the complaint, the GeneralCounsel contends that, upon an application of the principlesenunciated by the Board inGeneral Motors Corporation,134NLRB 1107, an employee who belatedly tenders his dues tohis union under a valid maintenance of membership clausebefore the union requests the employee's discharge has madea proper tender, and a discharge based upon a subsequentrequest is unlawful. The culpability in such a situation, con-tends the General Counsel, is grounded on the fact that theunion must be causing or attempting to cause the employee'sdischarge for reasons other than the employee's failure totender the periodic dues and initiation fees uniformly re-quired as a condition of acquiring or retaining membership.On the other hand, the Respondent distinguishes the in-stant case from theGeneral Motorsprecedent on grounds thatinGeneral Motors amere dues delinquency was involved inthe belated tender issue, whereas in the case at bar, Katen'sbelated tender of dues was made after his membership in theUnion had been terminated by operation of the mandatoryprovisions of the Union's constitution. Additionally, con-tends Respondent, the orderly and equitable administrationof valid union-security arrangements which the Act fosters,and which concededly exists under the collective-bargainingagreement between the Union and the Company, would beundermined and frustrated by an application of law whichwould render union requests for discharge of defaulted mem-bers defeasible by the well timed, last minute dues proffer ofa cunning or capricious employee.The facts of this case raise directly the question whether therationale of the Board's decision inGeneral Motorsrequiresabandonment of the facet of theAluminum Workersprece-dent" not specifically overruled by the Board inGeneral Mo-tors,in favor of the antecedent rule of theChisholm-Rydercase."InGeneral Motors,the Board dismissed the complaint al-leging violations of Section 8(b)(1)(A) and (2) arising from aunion request that the company discharge an employee pur-suant to a valid union-security agreement between the union" Aluminum WorkersInternationalUnion, Local No. 135 (The MetalWare Corporation),112 NLRB 619;see also the Board's earlier decision inthe same proceeding at 111 NLRB 411.14Chisholm-Ryder Company,94 NLRB 508. MISSILE & ELECTRONIC DIST LODGE 508and the company. The union's request came at a time whenand solely because the employee was delinquent in the pay-ment of his dues. In dismissing the complaint, the Boardarticulated the following rationale:As reflected in the statutory language, [Sections8(a)(3) and 8(b)(2)] the question to be determined is thereason underlying the discharge. As we have found, Bu-sefink [the employee-member] was delinquent in the pay-ment of his dues at the time the Union requested hisdischarge and the request was made solely because ofsuch delinquency; if the Company had discharged Bu-sefink immediately upon receipt of the Union's request,the legality of both the request and the discharge couldnot have been questioned. In these circumstances, to findthat Busefink's offer of payment, subsequent to the re-quest for his discharge but prior to his actual discharge,was sufficient to convert lawful action into unlawful ac-tion would mean that, despite the absence of any otherevidence of unlawful purpose, an inference is to bedrawn that the Union refused to accept his offer andcontinued to seek his discharge for some undisclosedreason other than his prior delinquency and that theCompany had reasonable grounds for believing thatsuch was the case. We do not believe that the fact of atender belatedly made after a lawful request for dis-charge is sufficient standing alone to warrant such aninference.We believe, moreover, that the application of theAluminum Workersrule is at odds with the congres-sional purpose of allowing parties to collective-bargain-ing relationships to enter into and effectively enforceunion-shop agreements requiring membership in the un-ion as a condition of employment. For, as illustrated bythe circumstances of this case, there can be little if anyunion security if dissident members can frustrate theorderly administration of lawful collective-bargainingagreements by delaying payment of dues and fees theyare lawfully obligated to pay until the last minute beforetheir actual discharge.We shall therefore no longer applythe Aluminum Workers rule when the tender occurs aftera lawful request, but shall in all such cases look to therecord to determine the real reason for the parties'subse-quent conduct[Footnote citation deleted and emphasissupplied ]InAluminum Workers,the Board was faced with the taskof determining the legality of a termination accomplishedpursuant to two separate union demands, the first of whichwas made prior and the second subsequent in time to a fulltender of the required back and current dues Stressing itsfinding that the full tender was antecedent both to the union'sdemand and the company's discharge action, the Boardfound a violation of Section 8(b)(1)(A) and (2) of the Act withrespect to the first demand. The Board reached a similarconclusion with respect to the second demand. In so findingthe Board reasoned as follows-The Trial Examiner, relying upon an earlier Boarddecision, in effect found that a belated tender does notforestall a valid discharge. However, we hold that a fulland unqualified tender made anytime prior to actualdischarge, and without regard as to when the request fordischarge may have been made, is a proper tender anda subsequent discharge based upon the request is unlaw-ful.Accordingly, . . we hold without merit the fact thatthe Respondent had requested the discharge on October27, and find that the complainant, in making the max-imum tender demanded by the Union before her actualdischarge, was protected against discharge based on theRespondent's request. [Footnote citations deleted.]67In reaching the foregoing decision the Board specificallyoverruled theChisholm-Rydercase to the extent that thatdecision was inconsistent with theAluminum Workersdeci-sion.The Board inChisholm-Ryderhad dismissed the com-plaint alleging violations of Section 8(b)(1)(A) and (2) of theAct deriving from the termination of an employee pursuantto a union demand made at a time when the employee hadbeen expelled from the union because of dues delinquency.Subsequent to the union's demand, but prior to the com-pany's discharge action, the employee inChisholm-Rydermade a full tender of dues The Board rejected the GeneralCounsel's argument that the Act prohibited the terminationquestion because the employee had tendered his delinquentdues to the union prior to his termination. In so ruling theBoard stated the following:It is clear that to entitle an employee to protectionunder these provisions [Sections 8(a)(3) and 8(b)(2)]where, as here, the union is not otherwise improperlymotivated in seeking his discharge, the employee is obli-gated to tender "theperiodicdues ... uniformly re-quired as a condition of... retaining membership."Thequoted phrase plainly contemplates not only that the ten-der be in an amount uniformly prescribed by the union,but also that it be made within the time uniformly allowedby the union as a condition of retaining membership.[Emphasis supplied in part.]****In the present case, [the employee] failed to performhis statutory obligation to tender his periodic dueswithin the time uniformly required as a condition ofretaining his membership. As a consequence, he becamevulnerable to discharge under the Respondents' union-shop agreement, upon his expulsion from the Union. Asthe Union's constitution and bylaws did not provide forthe restoration of membership rights or prevent expul-sion on payment of delinquent dues, [the employee's]unaccepted belated tender could not bar his dischargeThis conclusion is in harmony with the well-establishedlegal principle that a tender to be effectual must be madewithin the time fixed by law or contract, as the case maybe. [Footnote citations deleted ]It is, of course, for the Board and not a Trial Examiner ofthe Board to declare Board policy. It is my view, upon ananalysis of the foregoing precedents, that theGeneral Motorsdecision did not undertake to modify directly the element oftheAluminum Workersdecision, holding unlawful union-caused terminations effectuated pursuant to union demandsmade subsequent in time to the full tender of dues and fees 15Accordingly, I find thatAluminum Workersretains its prece-dential effect when applied to demands made subsequent tothe full tender of dues. Thus, for Respondent to prevail itwould be necessary for me to disregard theAluminum Work-ersprecedent and to restore, in effect or substance, theChi-sholm-Ryderprecedent. This would be equivalent to findingthat without regard to the sequence of tender and demand,in order to be insulated from discharge under a valid union-security arrangement an employee must tender his dueswithin the time uniformly allowed by the union as a conditionfor retaining membership Such a proposition was, of course,rejected by the Board inAluminum Workersand there isnothing in theGeneral Motorsdecision tacitly declaring the" Member Brown, in joining the four member majority inGeneral Mo-tors,declared that he did not view theGeneral Motorsdecision as "deter-mining whether the validity of the discharge action is contingent upon aspecific request for discharge before a belated tender is made " 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDequivalent of the rule of theChisholm-Rydercase to be thepresent, declared policy of the Board. Specifically, I find,therefore, upon the basis of theAluminum Workersprece-dent, and for the reasons articulated, that when full tenderprecedes the union's demand, a termination flowing from theunion's demand results in a violation of Section 8(b)(1)(A)and (2) of the Act.In my view, this decision may stand independent of anyconsideration of the contention raised by Respondent withrespect to the "free-rider" connotation of a decision adverseto it herein. However, it is cogent to observe that Respondentoverstresses the practical effect of the instant decision findinga violation under the facts of record. Thus, contrary to Re-spondent's contention, Katen did not endeavor by defaultingin his dues to escape his dues obligation through the deviceof a postexpulsion tender ofcurrentdues and uniform rein-statement fees. Katen's tendermade prior to the Union's de-mand for his terminationwas of current and back dues as wellas a reinstatement fee. In effect, he was requesting the Unionto stay its hand against affecting hisjob tenurewhile proceed-ing as its officers would discern to be proper, both in termsof union procedures and time sequence, to effectuate his rein-statement into membership. For Respondent to have accom-modated Katen, in the manner described, would, to be cer-tain, have created an inconvenience. But nothing by way ofsubstance, beyond inconvenience, would have resulted tofrustrate or undermine in a significant degree the orderlyadministration of a union-security arrangement with theCompany. The stratagems of a deceitful or frugal memberwould have found no assist in such a precedent. Whatever therights of a union in a circumstance wherein an employeewould seek to circumvent his dues obligation by tender ofonly a reinstatement fee, and whatever the reach and applica-bility of the proviso to Section 8(b)(1)(A) in such a circum-stance, it is apparent upon the record before me that Katen'srequest posed no substantive threat to the validity of Respon-dent's policy governing retention of membership in the Un-ion.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theCompany set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent unlawfully attemptedto cause, and did cause, the Company to terminate LeroyKaten from his position of employment with the Company,I shall order the Respondent to make Leroy Katen whole forany loss of pay he may have sufferedas a resultof the Respon-dent's unlawful conduct, by paying to hima sumof moneyequal to the amount he would have normally earned fromJuly 6, 1970, the date of thediscrimination againsthim, to thedate of his reinstatement by the Company, less his net earn-ingsduring the period." Backpay shall be computed with" The record reveals that Leroy Katen was reinstated to his formerposition of employment by the Company subsequent to July 6.interest on a quarterly basis in the manner prescribed by theBoard inF. W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Lockheed Missiles and Space Companyis anemployerengaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.Missile & Electronic District Lodge No. 508, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO, and its Local Lodge No. 2228, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By causing and attempting to cause Lockheed Missilesand Space Company to terminate Leroy Katen, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(2) of the Act.4.By restraining and coercing employees of the Companyin the exercise of rights guaranteed by Section 7 of the Act,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER"Respondent, Missile & Electronic District Lodge No. 508,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO,and itsLocal Lodge No. 2228, theirofficers, agents, and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Lockheed Missiles andSpace Company to discriminate against its employees in vio-lation of Section 8(a)(3) of the Act.(b)Restraining or coercing the employees of LockheedMissiles and Space Company in the exercise of any rightguaranteed in Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a)Make whole Leroy Katen for any loss of earnings suff-ered by reason of the discrimination against him, on and afterJuly 6 until the date of his reinstatement by Lockheed Mis-siles and Space Company, in the manner set forth in thesection entitled "The Remedy."(b) Post in their offices and meeting halls, copies of theattached notice marked "Appendix."" Copies of such notice,to be furnished by the Regional Director for Region 20, shall,after being duly signed by the authorized representatives ofRespondent, be posted immediately upon receipt thereof, andbe maintained by Respondent for a period of 60 consecutive" In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes." In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." MISSILE & ELECTRONIC DIST LODGE 508days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted Reasona-ble steps shall be taken by Respondent to insure that saidnotices are not altered,defaced or covered by any othermaterial(c) Sign and mail sufficient copies of said notice to theRegional Director for Region 20, for posting by LockheedMissiles and Space Company,if the Company is willing, atallplaces where notices to the Company's employees arecustomarily posted(d) Notify the Regional Director for Region 20, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.19" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director,inwriting,within 20 days from the date of this order, what steps Respondent has takento comply herewithAPPENDIXNOTICETo EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcause or attempt to cause LockheedMissiles and Space Company to discriminate against em-ployees in regard to their hire or tenure of employment,or any term or condition of employment,in violation ofSection 8(a)(3) of the National Labor Relations Act, asamended.WE WILL NOTrestrain or coerce employeesof Lock-heed Missiles and Space Company in the exercise of any69right guaranteed under Section 7 of the Act, includingthe right to refrain from engaging in any or all of theactivities guaranteed thereunder,exceptto the extentthat such right may be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the Act.WE WILL make whole Leroy Katen for any loss ofearnings suffered as a consequence of his termination bythe Company at our demand,on July 6, 1970.DatedByMISSILE &ELECTRONICDISTRICTLODGENo. 508,INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,AFL-CIO,AND ITS LOCALLODGENo.2228(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other materialAny questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, 13050Federal Building,450 Golden Gate Avenue, Box 36047, SanFrancisco,California 94102, Telephone 415-556-3197